Exhibit 10.6

Sunoco Partners LLC

Independent Director Compensation Summary Sheet

for 2010

Directors who are employees of Sunoco Partners LLC or its affiliates receive no
additional compensation for service on the general partner’s board of directors
or any committees of the board. The table below summarizes the 2010 compensation
program for independent directors of Sunoco Partners LLC, effective as of
July 27, 2010.

2010 INDEPENDENT DIRECTOR COMPENSATION SUMMARY

 

Component

   Amount
($)    Medium of Payment (1)    Timing of Payment (2)

Annual Retainer

   41,000 per year    Restricted Units    $10,250 credited quarterly    41,000
per year    Cash    $10,250 paid quarterly

Board Meeting Fee

   1,500 per
meeting    Cash    Paid quarterly

Committee Meeting Fee

   1,000 per
meeting    Cash    Paid quarterly

Compensation Committee Chair Retainer

   3,500 per year    Cash    $ 875 paid quarterly

Audit Committee Chair Retainer

   6,000 per year    Cash    $1,500 paid quarterly

Conflicts Committee Chair Retainer

   2,000 per year    Cash    $500 paid quarterly

Presiding Director Fee

   5,000 per year    Cash    $1,250 paid quarterly

Notes to table:

  (1) Pursuant to the Sunoco Partners LLC Directors’ Deferred Compensation Plan,
the portion of the annual retainer paid in the form of Restricted Units is
required to be deferred, and is credited to each independent director’s
Mandatory Deferred Compensation Account. In addition, independent directors are
permitted to voluntarily defer all or a portion of their cash retainers and
fees. Voluntarily deferred cash compensation amounts are credited in the form of
Restricted Units to each independent director’s Voluntary Deferred Compensation
Account.

  (2) The fair market value of each quarterly payment of Restricted Units is
calculated as of the payment date.

In addition to the foregoing, each independent director is reimbursed for
out-of-pocket expenses in connection with attending meetings of the board of
directors or committees.